Exhibit 10.1

 

VERITEQ ACQUISITION CORPORATION

EMPLOYMENT AND NON-COMPETE AGREEMENT

 

THIS AGREEMENT is effective as of January 1, 2012, (the “Effective Date”), by
and between the parties to this Agreement (hereinafter individually referred to
as “Party” and collectively referred to as “Parties”), VERITEQ ACQUISITION
CORPORATION, a Delaware Business Corporation (hereinafter referred to as “VAC”),
any and all successor companies to VAC, including, but not limited to, VERITEQ
CORPORATION, and SCOTT R. SILVERMAN (hereinafter referred to as “Executive”).

WHEREAS, VAC is a leader in innovative healthcare products and applications (the
“Business”); and

WHEREAS, VAC finds it is in its best interest to enhance Executive’s
contribution to the Business, to protect its technologies and business
relationships, and to engage Executive’s services as Chairman and Chief
Executive Officer of VAC; and

WHEREAS, Executive is willing to serve in the fulltime role as VAC’s Chairman
and Chief Executive Officer.

NOW THEREFORE, in consideration of the promises and the mutual obligations set

forth in this Agreement, the Parties agree as follows:

1.     Employment. VAC agrees to employ Executive, and Executive agrees to
accept such employment by VAC, pursuant to the terms and conditions set forth in
this Agreement.

2.     Position and Responsibilities. During the term of this Agreement, as
defined below, Executive shall serve as Chairman and Chief Executive Officer of
VAC and will perform such duties and exercise such supervision with regard to
the business of VAC as are associated with such positions, as well as such
additional duties as may be reasonably prescribed from time to time by VAC’s
Board of Directors (the “Board”). Executive agrees to render services to the
best of Executive’s ability for and on behalf of VAC. Executive agrees to devote
his full business time to rendering such services on behalf of VAC.

 

 
-1-

--------------------------------------------------------------------------------

 

 

3.     Term. Except as otherwise provided in this Section 3 or Section 8(c) of
this Agreement, the term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue in force thereafter for a period of five (5)
years from the Effective Date. Notwithstanding the foregoing, upon the happening
of any of the following events, this Agreement shall terminate (unless otherwise
provided herein for a termination after a period of time) and Executive shall
cease to be an employee of VAC:



 

(a)

Executive’s resignation upon sixty (60) days advance written notice;

 

(b)

Executive’s Total Disability upon VAC’s election. For purposes of this
Agreement, “Total Disability” shall be defined as Executive’s inability, due to
illness, accident or any other physical or mental incapacity, to perform
Executive’s usual responsibilities performed by Executive for VAC prior to the
onset of such disability, for one hundred eighty (180) consecutive days during
the Term. VAC may elect, by written notice to Executive, within thirty (30) days
of the end of such period of Total Disability defined above, to terminate
Executive’s employment herein;

  (c) the death of Executive;





 

(d)

Executive’s Constructive Termination. For purposes of this Agreement,
“Constructive Termination” shall be defined as a material breach by VAC of its
obligations under this Agreement (including but not limited to any reduction of
Executive’s Base Salary, bonuses or incentive compensation as provided herein).
If Executive chooses to treat such material breach as a Constructive
Termination, Executive shall provide VAC with written notice describing the
circumstances being relied upon by Executive for such termination with respect
to this Agreement within thirty (30) days after the event giving rise to the
Constructive Termination. VAC shall have thirty (30) days after receipt of such
notice to remedy the situation prior to the Constructive Termination being
deemed final; or



 

 
-2-

--------------------------------------------------------------------------------

 

 



 

(e)

VAC terminates this Agreement for cause, with said cause being defined as a
conviction of a felony or Executive being prevented from providing services
hereunder as a result of Executive’s violation of any law, regulation and/or
rule.

 

(f)

Nothing in this Agreement is intended to limit the rights of VAC to terminate
this Agreement under applicable bankruptcy laws, subject to the rights of
Executive hereunder, in the event that VAC files for protection under the United
States Bankruptcy Code.



4.     Annual Compensation. (a)     During the Term, Executive shall be entitled
to compensation for all services performed by Executive pursuant to this
Agreement (“Compensation”) as follows:



 

(1)

Executive shall be entitled to a base salary (the “Base Salary”) equal to THREE
HUNDRED THOUSAND ($300,000.00) DOLLARS) for the 2012 calendar year, payable
according to the customary payroll practices of VAC for the then current period.
The Base Salary shall increase a minimum of ten percent (10%) per annum during
each calendar year during the Term or in such greater amount (but not decreased)
as may be determined in the reasonable discretion of the Compensation Committee
appointed by the Board (the “Compensation Committee”). The “Base Salary” shall,
for all purposes of this Agreement, mean the Base Salary then being paid by VAC
to Executive.



 

 
-3-

--------------------------------------------------------------------------------

 

 



 

(2)

During the Term, Executive shall be receive an annual bonus for each calendar
year of an amount equal to a minimum of one (1) times the Base Salary, or such
other greater multiple as reasonably determined in the discretion of the
Compensation Committee, which shall consider bonuses paid by similarly situated
employers to similarly situated employees and Executive’s prior annual bonuses
received from VAC and VeriChip.

 

(3)

During the Term, in addition to the bonus in the preceding section (2),
Executive shall be eligible for discretionary incentive bonus compensation for
each calendar year, to be reasonably determined by the Compensation Committee,
which shall consider bonuses paid by similarly situated employers to similarly
situated employees and Executive’s prior discretionary incentive bonus
compensation received from VAC.

 

(4)

Unless otherwise agreed by the Executive, any and all bonuses shall be payable
in cash.



(b)     VAC shall deduct from the Compensation all taxes and other deductions
which are required to be deducted or withheld under any provision of any
federal, state, or local law now in effect or which may become effective at any
time during the Term.

 

 
-4-

--------------------------------------------------------------------------------

 

 

5.     Fringe Benefits. During the Term, Executive shall be entitled to all
fringe benefits (the “Fringe Benefits”) provided to senior executive employees
of VAC, as reasonably determined by the Compensation Committee. The Fringe
Benefits shall specifically include executive health benefits which shall
entitle Executive to full reimbursement for all physical examinations and other
related services and use of an automobile leased by VAC for use by Executive. In
addition, VAC shall utilize its commercially reasonable efforts to obtain and
maintain, at its sole cost and expense, disability insurance coverage that shall
provide Executive with up to TWENTY-TWO THOUSAND SEVEN HUNDRED FIFTY
($22,750.00) DOLLARS in monthly salary continuation payments until Executive is
sixty-five (65) years of age, subject to applicable limitation periods and the
availability of such coverage, in the event of the disability of Executive.

6.     Business and Other Expenses. VAC will reimburse Executive for all
reasonable travel, entertainment and other expenses incurred by Executive in
connection with the performance of his duties and obligations under this
Agreement. Executive will comply with all reasonable reporting requirements with
respect to business expenses as may be established by VAC from time to time. In
addition, VAC shall pay to Executive FORTY-FIVE THOUSAND ($45,000.00) DOLLARS
per year during the Term, payable in TWENTY-TWO THOUSAND FIVE HUNDRED
($22,500.00) DOLLAR installments on or before April 1 and October 1,
representing non-allocable expenses that shall be deemed additional compensation
to Executive.

7.     Additional Benefits. Executive will be entitled to participate in all
other compensation or employee benefit plans or programs and receive all
benefits for which salaried employees of VAC generally are eligible under any
plan or program now or later established by VAC on the same basis as similarly
situated senior executives of VAC. Executive will participate to the extent
permissible under the terms and provisions of such plans or programs, in
accordance with program provisions.

 

 
-5-

--------------------------------------------------------------------------------

 

 

8.     Payment Upon Termination of Agreement. (a) In the event this Agreement is
terminated by Executive’s resignation pursuant to subparagraph (a) or (e) of
Section 3 of this Agreement, VAC will pay to Executive any and all earned but
unpaid Base Salary and earned but unpaid incentive bonus compensation as of the
date of termination. VAC shall pay such amounts due Executive within thirty (30)
days of Executive’s last day of service. In addition, any outstanding stock
options held by Executive on Executive’s last day of service shall remain
exercisable for the life of the option. Further, Executive may, at his sole
option, assume all obligations for the leased vehicle then used by Executive,
which vehicle is being leased by VAC for use by Executive.

     (b)                       (i)     Subject to the provisions of Section
8(c)(iv) below, in the event this Agreement is terminated pursuant to any of
subparagraphs (b) through (d) of Section 3 of this Agreement, or if VAC
terminates this Agreement without cause, VAC will, in addition to maintaining
the Fringe Benefits through December 31, 2016, pay to Executive the sum of (i)
any and all earned but unpaid Base Salary and earned but unpaid incentive bonus
compensation as of the date of termination; (ii) the greater of (A) the Base
Salary from the date of termination through December 31, 2016, or (B) two (2)
times the Base Salary; and (iii) the average bonus paid by VAC to Executive for
the last three (3) full calendar years (or such lesser time period if the
Agreement is terminated less than three (3) years from the Effective Date)
immediately prior to the date of termination (collectively, the “Termination
Compensation”).

(ii)     The Termination Compensation shall be paid within sixty (60) days of
Executive’s last day of service. In addition, any outstanding stock options and
unvested restricted shares held by Executive on Executive’s last day of service
pursuant to such termination shall become vested and exercisable as of such date
of termination, and will remain exercisable for the life of the option. Further,
VAC shall continue to pay all monthly payments on the vehicle then owned and
financed by Executive, which vehicle is being leased by VAC for use by
Executive. In addition, VAC shall maintain Executive on its group medical plan
on the same conditions as if he were to remain employed by VAC, until Executive
is eligible to be covered under another comparable group medical plan.

 

 
-6-

--------------------------------------------------------------------------------

 

 

     (c)                        (i)     To the extent that during the Term there
shall be Change in Control, as hereinafter defined, notwithstanding any term to
the contrary in this Agreement, this Agreement shall terminate in which event,
the Executive shall be entitled to receive the Change in Control Compensation,
as hereinafter defined.

(ii) The term “Change in Control” means the happening of any of the following:



 

(1)

the consummation of any transaction (including, without limitation, any merger
or consolidation) the result of which is that any “person” as such term is used
in Section 13(d) and 14(d) of the Exchange Act (other than any trustee or other
fiduciary holding securities under any employee benefit plan of the Company, or
any company owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
securities entitled generally to vote in the election of the Board (other than
the occurrence of any contingency);



 

 
-7-

--------------------------------------------------------------------------------

 

 



 

(2)

the stockholders of the Company approve a merger or consolidation of the Company
with any other corporation or entity, which is consummated, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or

 

(3)

the effective date of a complete liquidation of the Company or the consummation
of an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, which in both cases are approved by
the stockholders of the Company as may be required by law.



(iii)     For all purposes of this Agreement, the Term Change in Control
Compensation shall mean the sum of (A) any and all earned but unpaid Base Salary
and earned but unpaid bonus compensation as of the date of the Change in
Control; (B) five (5) times the Base Salary; and (C) five (5) times the average
bonus paid by VAC to Executive for the three (3) full calendar years immediately
prior to the Change in Control. The Change in Control Compensation shall be paid
to Executive within ten (10) days of the Change in Control. In addition, any
outstanding stock options and unvested restricted stock held by Executive as of
the Change in Control shall become vested and exercisable as of such date, and
shall remain exercisable as of the life of the option. Further, VAC shall
continue to pay all lease payments on the vehicle then used by Executive, which
vehicle is being leased by VAC for use by Executive.

 

 
-8-

--------------------------------------------------------------------------------

 

 

(iv)     For avoidance of confusion, in the event of a Change of Control, the
Executive shall be entitled to the Change of Control Compensation and not the
Termination Compensation.

9.     Confidential Information. (a) Executive recognizes and acknowledges that
all information pertaining to this Agreement or to the affairs; business;
results of operations; accounting methods, practices and procedures;
shareholders; acquisition candidates; financial condition; clients; customers or
other relationships of VAC or any of its affiliates (“Information”) is
confidential and is a unique and valuable asset of VAC or any of its affiliates.
Access to and knowledge of the Information is essential to the performance of
Executive’s duties under this Agreement. Executive will not, during the Term or
thereafter, except to the extent reasonably necessary in performance of his
duties under this Agreement, give to any person, firm, association, corporation,
or governmental agency any Information, except as may be required by law.
Executive will not make use of the Information for his own purposes or for the
benefit of any person or organization other than VAC or any of its affiliates.
Executive will also use his best efforts to prevent the disclosure of this
Information by others. All records, memoranda, etc. relating to the business of
VAC or its affiliates, whether made by Executive or otherwise coming into his
possession, are confidential and will remain the property of VAC or its
affiliates.

 

 
-9-

--------------------------------------------------------------------------------

 

 

(b)     Executive will, with reasonable notice during or after the Term, furnish
information as may be in his possession and fully cooperate with VAC and its
affiliates as may be required in connection with any claims or legal action in
which VAC or any of its affiliates is or may become a party.

10.     Restrictions. (a) During the Term, and only to the extent that Executive
submits his resignation in accordance with Section 3(a), thereafter for a two
(2) year period (the “Restriction Period”), Executive agrees that, without the
prior express written approval from the Board, he shall not compete with VAC and
its affiliates by directly or indirectly engaging in the Business, either
directly or indirectly, as an individual, partner, member, corporation, limited
liability company, limited liability partnership, officer of a corporation or in
any other capacity whatsoever within twenty-five (25) miles of any physical
location at which VAC or its affiliates conducts business.

(b)     Executive acknowledges that the restrictions contained in this Section
10 of this Agreement, in view of the nature of the activities in which VAC and
its affiliates are engaged, are reasonable and necessary in order to protect the
legitimate interests of VAC and its affiliates, and that any violation thereof
would result in irreparable injuries to VAC and/or its affiliate(s), as the case
may be. Executive, therefore, acknowledges that, in the event of the violation
of any of these restrictions, VAC shall be entitled to obtain from any Court of
competent jurisdiction preliminary and permanent injunctive relief, as well as
attorney’s fees and costs, damages and an equitable accounting of all earnings,
profits and other benefits arising from such violation, which rights shall be
cumulative, and in addition to any other rights or remedies to which VAC may be
entitled.

 

 
-10-

--------------------------------------------------------------------------------

 

 

(c)     Executive agrees that the restrictions contained in this Section 10 of
this Agreement are an essential element of Executive’s compensation that
Executive is granted hereunder and, but for Executive’s agreement to comply with
such restrictions, VAC would not have entered into this Agreement.

(d)     If any of the restrictions set forth in this Section 10 should, for any
reason, be adjudged invalid or unreasonable in any proceeding, then the validity
or enforceability of the remainder of such restrictions shall not be adversely
affected. If the Restriction Period or the area specified in this Section 10 of
this Agreement shall be adjudged unreasonable in any proceeding, then the
Restriction Period shall be reduced by such number of months, or the area shall
be reduced by the elimination of such portion thereof or both, so that such
restrictions may be enforced in such area and for such period of time as is
adjudged to be reasonable. If Executive violates any of the restrictions
contained in this Section 10, the Restriction Period shall not run in favor of
Executive from the time of commencement of any such violation until such time as
such violation shall be cured by Executive to the satisfaction of VAC.

(e)     The terms of this Section 10 shall survive the termination of this
Agreement. Executive acknowledges that he can be gainfully employed and still
comply with the terms of this Section 10 and that it is not unduly inconvenient
to him.

11.     Indemnification; Litigation. (a) VAC will indemnify Executive to the
fullest extent permitted by the laws of the State of Florida in effect at that
time, or the certificate of incorporation and by-laws of VAC, whichever affords
the greater protection to Executive. Executive will be entitled to any insurance
policies VAC may elect to maintain generally for the benefit of its officers and
directors against all costs, charges and expenses incurred in connection with
any action, suit or proceeding to which he may be made a party by reason of
being an officer of VAC.

 

 
-11-

--------------------------------------------------------------------------------

 

 

(b)     In the event of any litigation or other proceeding between VAC and
Executive with respect to the subject matter of this Agreement, VAC will
reimburse Executive for all costs and expenses related to the litigation or
proceedings, including attorney’s fees and expenses, providing that the
litigation or proceedings results in either a settlement requiring VAC to make a
payment to Executive or judgment in favor of Executive.

12.     Mitigation. Executive will not be required to mitigate the amount of any
payment provided for hereunder by seeking other employment or otherwise, nor
will the amount of any such payment be reduced by any compensation earned by
Executive as the result of employment by another employer after the date
Executive’s employment hereunder terminates.

13.     Remedies. (a) In the event of a breach of this Agreement, the
non-breaching Party may maintain an action for specific performance against the
Party who is alleged to have breached any of the terms of this Agreement. This
subparagraph (a) of this Section 13 of this Agreement will not be construed to
limit in any manner any other rights or remedies an aggrieved Party may have by
virtue of any breach of this Agreement.

(b)     Each of the Parties has the right to waive compliance with any
obligation of this Agreement, but a waiver by any Party of any obligation will
not be deemed a waiver of compliance with any other obligation or of its right
to seek redress for any breach of any obligation on any subsequent occasion, nor
will any waiver be deemed effective unless in writing and signed by the Party so
waiving.

 

 
-12-

--------------------------------------------------------------------------------

 

 

14.     Attorney's Representations. Executive acknowledges that VAC’s counsel,
COOPER LEVENSON APRIL NIEDELMAN & WAGENHEIM, P.A., prepared this Agreement on
behalf of and in the course of its representation of VAC, and that:

(a)     Executive has been advised to seek the advice of independent counsel;
and

(b)     Executive has had the opportunity to seek and has, in fact, received the
advice of independent counsel of his choosing.

15.     Notices. Any notices required or permitted by this Agreement or by law
to be served on, or delivered to, any Party to this Agreement, shall be in
writing and shall be signed by the Party giving or delivering it and sent by
courier that guarantees overnight delivery, or by registered or certified mail,
return receipt requested, addressed to the Party to whom any communication under
this Agreement is to be made. Notice given as provided herein shall be deemed to
have been given on the mailing date and, unless otherwise provided herein, shall
be effective from that date. Notice shall be sent to the respective Party at the
address set forth below. Any Party may change its address for purposes of
receiving notices by furnishing notice of such change in the manner set forth
above.

If to VAC:          VeriTeQ Acquisition Corporation

1690 South Congress Avenue

Suite 200

Delray Beach, Florida 33445

 

If to Executive:     Scott R. Silverman

955 Iris Drive

Delray Beach, FL 33483

16.     Invalid Provisions. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
the Agreement shall be construed in all respects as though such invalid or
unenforceable provisions were omitted.

 

 
-13-

--------------------------------------------------------------------------------

 

 

17.     Assignment. This Agreement shall inure to the benefit of and be binding
upon VAC, its successors and assigns, and Executive. This Agreement, being for
the personal services of Executive, shall not be assignable or subject to
anticipation by Executive.

18.     Amendments. The terms and provisions of this Agreement may not be
modified except by written instrument duly executed by the Parties.

19.     Entire Agreement. This Agreement supersedes all other oral and written
agreements between the Parties with respect to the matters contained in this
Agreement and, except as otherwise provided herein, this Agreement contains all
of the covenants and agreements between the Parties with respect to those
matters.

20.     Law Governing Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida. Any terms and
conditions of this Agreement which apply to Executive and/or govern Executive’s
behavior after Executive’s termination of employment and/or after the
termination of this Agreement shall automatically survive the termination of
this Agreement.

21.     Consent to Jurisdiction and Venue. The Parties hereby consent and submit
to the jurisdiction and venue of any state or federal court within the State of
Florida, Palm Beach County in any litigation arising out of this Agreement.

22.     Captions and Gender. The headings contained in this Agreement are
inserted for convenience and reference purposes only and are not intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provisions hereof, and shall not affect in any way the meaning
or interpretation of this Agreement or any provisions hereof. All personal
pronouns used in this Agreement shall include the other genders whether used in
the masculine or feminine or neuter gender, and the singular shall include the
plural and vice versa whenever and as often as may be appropriate.

 

 
-14-

--------------------------------------------------------------------------------

 

 

23.     Counterpart Execution. This Agreement may be executed in two or more
counterparts either by facsimile or otherwise, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

 

 

 

[Remainder Left Blank]



 
-15-

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Parties hereto have set their hands and seals as of the
date set forth on the first page of this Agreement.

 

ATTEST:        

 

VERITEQ ACQUISITION CORPORATION

                  /s/ Courtney Cady  

/s/ Allison Tomek

March 31, 2012     By: Allison Tomek       Corporate Secretary                  
WITNESS:    EXECUTIVE:                   /s/ Courtney Cady   /s/ Scott R.
Silverman March 31, 2012    

SCOTT R. SILVERMAN

         

                  

 

 

-16-